FILED
                           NOT FOR PUBLICATION                                MAY 06 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-30242

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00111-MJP-4

  v.
                                                 MEMORANDUM*
MAXI DINGA SOPO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                             Submitted May 4, 2011**
                               Seattle, Washington

Before: SCHROEDER, McKEOWN, and CALLAHAN, Circuit Judges.

       Maxi Sopo appeals the sentence imposed following his guilty plea to four

counts of bank fraud in violation of 18 U.S.C. § 1344, arising from a scheme to

obtain car loans based on fraudulent information. Sopo is currently serving the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
33-month sentence imposed by the district court. On appeal, Sopo contends that

the district court improperly accounted for conduct outside of the guilty plea when

calculating the loss amount and that the district court improperly imposed a four-

level leadership enhancement. Finding no abuse of discretion, we affirm.

      The court did not err in calculating the loss amount at above $120,000 for

purposes of fixing the offense level and determining restitution. The Sentencing

Guidelines for fraud offenses provide for an escalating scale of enhancements to

reflect the “loss” associated with the offenses of conviction. U.S.S.G.

§ 2B1.1(b)(1). Where the loss amount is more then $120,000, but no more than

$200,000, a ten-level enhancement applies. Id. at § 2B1.1(b)(1)(F). Sopo’s plea

agreement specifically contemplated that at sentencing the court would consider

“all relevant offense conduct, including conduct associated with the dismissed

counts of the Second Superseding Indictment.” See United States v. Fine, 975 F.2d
596, 597–604 (9th Cir. 1992) (en banc) (holding that even where a defendant

pleads guilty to only some of the counts in a multiple-count fraud indictment, the

sentencing court may still consider the losses related to the dismissed counts as

relevant conduct).

      There was also ample evidence to support a four-level leadership sentencing

enhancement. A four-level leadership enhancement applies where a defendant


                                          2
“was an organizer or leader of criminal activity that involved five or more

participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a). Sopo admitted in

his plea agreement that he “instructed” four others to make false representations to

credit unions regarding their income and employment. Moreover, evidence before

the court also established that Sopo was responsible for initially recruiting the four

to participate in the fraud scheme. Based on this evidence, the district court did not

abuse its discretion in imposing the four-level leadership enhancement. See United

States v. Govan, 152 F.3d 1088, 1096 (9th Cir. 1998) (finding a four-level

leadership enhancement proper where the defendant recruited others to participate

in the scheme).

      AFFIRMED.




                                          3